Citation Nr: 0716664	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-03 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 decision by the RO in Huntington, West 
Virginia.


FINDING OF FACT

The most probative evidence of record indicates the veteran 
does not meet the criteria for a diagnosis of PTSD 
attributable to his reported stressor in service.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).



In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claim by means of 
letters dated in February 2003 and August 2005.  These 
letters specifically told him that VA needed specific 
information regarding his claimed disorder, both in terms of 
any stressful events during service that may have 
precipitated it and a diagnosis, and that if he had any 
additional information or evidence that would support his 
claim he should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the 
February 2003 letter was sent prior to the initial 
adjudication in March 2003.  And in the April 2005 and 
October 2006 supplemental statements of the case (SSOCs), the 
claim was readjudicated based on any additional evidence that 
had been received since the initial rating decision in 
question and statement of the case (SOC).  So the RO 
reconsidered the claim even after sending the additional 
letter in August 2005 - that is, even after providing fully 
compliant VCAA notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).



The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  See also 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

In the present appeal, as mentioned, the veteran was provided 
notice of the type of information and evidence needed to 
substantiate his claim.  He was not provided, however, 
Dingess notice concerning the downstream disability rating 
and effective date elements of his claim.  But this is 
nonprejudicial because the Board is denying his underlying 
claim for service connection, so these 
downstream disability rating and effective date elements 
become moot.  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007) (any errors in a VCAA notice, for any of 
the elements of that notice, are presumed to be prejudicial 
unless rebutted by VA).  

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal - to 
the extent the evidence mentioned is available.  There is no 
suggestion on the current record there remains evidence that 
is pertinent to the issue on appeal that has yet to be 
obtained.  Additionally, 


the veteran was provided a VA examination in March 2005 to 
determine whether he has PTSD as a result of a stressful 
event coincident with his military service.  38 U.S.C.A. 
§ 5103A(d); 38 U.S.C.A. § 3.159(c)(4).  This is the 
determinative issue.  He has since requested another VA 
examination.  The Board, however, can find no basis on which 
to provide another examination since the report of the one on 
file address all relevant concerns.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
assist the veteran with his claim, and that no further action 
is necessary to meet the requirements of the VCAA.


Pertinent Laws and Regulations

Service connection will be granted for disability resulting 
from personal injury sustained or disease contracted in the 
line of duty during active military service, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.

Proof of direct service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).



The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided the testimony 
is found to be "satisfactory," i.e., credible and "consistent 
with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another independent source that corroborates his testimony or 
statements, such as service records.  See Cohen, 10 Vet. App. 
at 
146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).  The available sources for corroboration of a claimed 
stressor are not necessarily limited to service records (as 
previously required prior to the adoption of 38 C.F.R. § 
3.304(f)), but may also include other sources of evidence.  
See Cohen, 10 Vet. App. at 143, citing to M21- 1, Part VI, 
para 7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, 
para 50.45(d) (1989).

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
But corroboration does not 


require "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

The finding as to whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  And in both Pentecost and Suozzi, it was 
held that specific evidence that a veteran was actually with 
his unit at the time of an attack is not required to verify 
that attack as a PTSD stressor.  In Suozzi, 10 Vet. App. at 
310-11, the Court determined that evidence that the veteran's 
company received heavy casualties during an attack consisting 
of copies of radio logs of that incident, was sufficient to 
reopen his claim for service connection for PTSD, even 
without specific evidence of the veteran's presence with the 
company during that particular incident.  Also, Pentecost, 16 
Vet. App. at 128-29 held that the Board had interpreted the 
corroboration requirement too narrowly by requiring the 
veteran to demonstrate his actual proximity to and 
participation in rocket and mortar attacks.  The Court 
indicated in this respect that although the veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks."  Id.

Here, the record on appeal indicates the veteran served in 
the Republic of Vietnam from December 1967 to August 1968 and 
was a part of the Vietnam Counteroffensive Phase III 
Campaign.  His military occupational specialty (MOS) was cook 
from October 1966 to May 1967, and then first cook from 
August 1967 to December 1967.  His DD Form 214 shows he 
received the Vietnam Service Medal, Vietnam Campaign Medal, 
and National Defense Service Medal.  He was discharged from 
military service in August 1968.

In terms of his pertinent stressor the veteran reported that 
in April 1968 while a patient in the orthopedic ward at the 
36th Evacuation Hospital in Vung Tau, the hospital was hit 
with 22 mortar/rocket attacks.  He claims those who were 
physically able to protect themselves did so by pulling 
mattresses over their bodies, but that a number of servicemen 
were still injured in those attacks.

In a letter dated in January 2005, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) responded to 
the RO's request for research of unit records to support the 
veteran's report of stressor events in service.  The USASCRUR 
confirmed that on April 23, 1968, Vung Tau received 
approximately 10 rounds of enemy 122m rockets which resulted 
in one military member killed, 10 wounded, and damage to two 
helicopters.  Specifically, at 5:30am rockets impacted the 
Vung Tau complex and at 9:00pm Vung Tau came under mortar 
attack.  

The veteran's SMRs are unremarkable for any complaint or 
treatment of a psychiatric condition - including a stress-
related mental illness - keeping in mind that VA did not 
adopt the PTSD nomenclature until 1980, years after his 
military service had ended in 1968.  The report of an August 
1968 physical examination given for purposes of separation 
from service indicates his psychiatric evaluation was normal.  
However, his SMRs confirm he was evacuated to the 36th 
Hospital (Vung Tau) from March 31, 1968 to May 1968, the time 
when the above attacks occurred.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

Here, though, it has been shown the veteran engaged in 
combat.  38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 
128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
C.F.R. § 3.304(f).  His claimed stressors, including coming 
under attack while a patient in the 36th Evacuation Hospital, 
have been established.  Nevertheless, even conceding this, 
the weight of the competent medical evidence is against a 
current diagnosis of PTSD.

VA outpatient treatment records dated from 1996 to 2006 
specifically indicate the veteran does not have a diagnosis 
of PTSD, though he attended the PTSD program in Clarksburg in 
1996.  Rather, these records note treatment for depression.

In an October 2002 private consultation report from M.W. 
Haut, Ph.D., he noted the veteran experienced symptoms of 
PTSD due to his combat experience in Vietnam.  No specific 
incidences of combat were mentioned and the physician 
reported that the veteran had some avoidance discussing his 
combat experience and his continued symptoms.  This doctor 
suggested the veteran undergo medication evaluation for 
improvement of his psychiatric condition.

The veteran had a VA PTSD examination in March 2005.  He 
reported that at times he dreams of being up very high or of 
a woman on a boardwalk in the  Mekong Delta.  He denied any 
persistent, distressing or intrusive memories of combat.  
Loud noises caused him to haunch his shoulders and the smell 
of fried fish bothered him.  He reported that he enjoyed life 
prior to going to Vietnam.  The examiner found there was 
little evidence to support the veteran's contention that he 
had PTSD.  Instead, his history suggested that his primary 
mental health problem was associated with chronic alcohol 
abuse.  The Axis I diagnosis was alcohol abuse, rule out 
dependence.

The Board may favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  In assessing the probative value of medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).



In this particular case at hand, the Board finds that the 
opinion of the VA examiner, that the veteran does not meet 
the diagnostic criteria for PTSD, is more probative than the 
diagnosis of PTSD found in the October 2002 private 
consultation report.  In this regard, the VA examiner 
thoroughly reviewed the claims file, examined the veteran, 
and provided thoughtful and detailed rationales for his 
opinion.  The private consultation report, in comparison, 
simply noted the veteran had symptoms related to PTSD - 
without thorough explanation of the criteria required to 
render this diagnosis.

The veteran, his wife, and even his representative do not 
have the necessary medical training and/or expertise to 
determine whether he satisfies the requirements for a 
diagnosis of PTSD.  They also do not have the medical 
competence to comment on its cause, even if it were shown he 
has it.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of a current, probative diagnosis of PTSD, the 
preponderance of the evidence is against the claim.  And 
since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


